SKOPIL, Circuit Judge:
We are asked on this appeal to determine if the district court properly dismissed an action brought by various groups of Indians against federal officials. These Indians challenge the United States’ continuing recognition of the Quinault Indian Nation as the sole governing authority for the Quinault Indian Reservation. The district court dismissed the action after concluding that the Quinault Nation is an indispensable party that cannot be joined in the action. 129 F.R.D. 171. We affirm.
FACTS AND PRIOR PROCEEDINGS
This controversy is rooted in the treaty negotiations conducted at the Chehalis River Treaty Council in 1855. There, the United States, represented by Governor Isaac Stevens, sought to place all coastal and interior Indian tribes of the Olympic Peninsula onto a single reservation. All but two tribes refused to accept the United States’ proposal. The Quinault and the Quillehute signed the Treaty of Olympia. A reservation was established under the terms of the treaty.
The treaty reservation proved to be inadequate for the needs of the Quinault and Quillehute Tribes. As a result, President *1498Grant issued the Executive Order of November 4, 1873, enlarging the reservation and providing that it be “for the use of the Quinault, Quillehute, Hoh, Quit, and other tribes of fish-eating Indians on the Pacific coast.” Thus, by treaty and executive order, various tribes of the Pacific coast became affiliated with the Quinault. See Wahkiakum Band of Chinook Indians v. Bateman, 655 F.2d 176, 178-79 (9th Cir.1981) (reviewing history of the Quinault Indian Reservation).
Several of these affiliated tribes and individual tribal members filed this action seeking to enjoin federal officials from “dealing with the Quinault Indian Nation ... as the governing body of the Quinault Indian Reservation.” They also seek judgment “declaring that the [plaintiffs] have equal rights in the Reservation, are entitled to be treated equally as federally recognized Indian tribes by [defendants], and that the governing body of the Reservation must be constituted so as to reflect those rights and the rights of all Indians who are allotted at the Reservation, including the individual plaintiffs.”
The United States, on behalf of the federal officials, responded by moving to dismiss the action on the ground that the district court lacked authority to decide the controversy. Specifically, the United States contended that (1) the district court lacks subject matter jurisdiction; (2) the action is barred by a statute of limitations; (3) the action raises a political question not justiciable by federal courts; (4) plaintiffs failed to exhaust administrative remedies; and (5) plaintiffs failed to join an indispensable party, the Quinault Indian Nation. The district court ruled only on the last ground, holding that “plaintiffs have indeed failed to name an indispensable party in this suit, and therefore the government succeeds in its motion to have the case dismissed.”
DISCUSSION
Whether a non-party is “indispensable” is determined by application of Federal Rule of Civil Procedure 19. Under that rule, the district court must first determine if an absent party is “necessary” to the action; then, if that party cannot be joined, the court must determine whether the party is “indispensable” so that in “equity and good conscience” the action should be dismissed. Makah Indian Tribe v. Verity, 910 F.2d 555, 558 (9th Cir.1990). The district court’s decision to dismiss an action based on the absence of an indispensable party is reviewed for an abuse of discretion. Id. at 557.
A. Necessary Party
There is no precise formula for determining whether a particular non-party is necessary to an action. See Bakia v. County of Los Angeles, 687 F.2d 299, 301 (9th Cir.1982). “The determination is heavily influenced by the facts and circumstances of each case.” Id. Nevertheless, Rule 19(a) contemplates a two-part analysis to aid in determining if an absent party is necessary. First, the court must consider if complete relief is possible among those parties already in the action. Second, the court must consider whether the absent party has a legally protected interest in the outcome of the action. See Makah Indian Tribe, 910 F.2d at 558.
We conclude that the Quinault Nation is a necessary party to the action for the reasons recognized by the district court. First, success by the plaintiffs in this action would not afford complete relief to them. Judgment against the federal officials would not be binding on the Quinault Nation, which could continue to assert sovereign powers and management responsibilities over the reservation. Second, the Quinault Nation undoubtedly has a legal interest in the litigation. Plaintiffs seek a complete rejection of the Quinault Nation’s current status as the exclusive governing authority of the reservation. Even partial success by the plaintiffs could subject both the Quinault Nation and the federal government to substantial risk of multiple or inconsistent legal obligations.
Thus, the district court properly concluded that “[t]he Tribe is most certainly a party whose interests are affected, and in whose absence complete relief may not be *1499afforded.” That conclusion is entirely consistent with other decisions where courts have concluded that Indian tribes are necessary parties to actions affecting their legal interests. See, e.g., McClendon v. United States, 885 F.2d 627, 633 (9th Cir.1989) (Indian tribe is a necessary party to an action seeking to enforce a lease agreement signed by the tribe); Enterprise Mgt. Consultants, Inc. v. United States, 883 F.2d 890, 893 (10th Cir.1989) (Indian tribe is a necessary party to an action seeking to validate a contract with the tribe); Wichita and Affiliated Tribes of Oklahoma v. Hodel, 788 F.2d 765, 774 (D.C.Cir.1986) (Indian tribe’s beneficiary interest in a trust makes it a necessary party to an action by a minority tribe seeking to obtain redistributions of future income).
B. Indispensable Party
Generally, a necessary non-party will be joined as a party. Fed.R.Civ.P. 19(a). Indian tribes, however, are sovereign entities and are therefore immune from nonconsen-sual actions in state or federal court. McClendon, 885 F.2d at 629. The parties here agree that the Quinault Nation has not waived its immunity and accordingly cannot be joined in this action. Consequently, our next step is to determine if the district court properly concluded that the Quinault Nation is an indispensable party so that the action cannot in “ ‘equity and good conscience’ ” proceed in its absence. Fed.R.Civ.P. 19(a).
Rule 19(b) provides a four-part test to determine whether a non-party is indispensable to an action. Some courts have noted, however, that when the necessary party is immune from suit, there is very little need for balancing Rule 19(b) factors because immunity itself may be viewed as the compelling factor. See Enterprise Mgt. Consultants, 883 F.2d at 894 (citing Wichita and Affiliated Tribes, 788 F.2d at 777 n.13). We have nonetheless consistently applied the four-part test to determine whether Indian tribes are indispensable parties. See Makah Indian Tribe, 910 F.2d at 560; Lomayaktewa v. Hathaway, 520 F.2d 1324, 1326 (9th Cir.1975), cert. denied, 425 U.S. 903, 96 S.Ct. 1492, 47 L.Ed.2d 752 (1976).
Rule 19(b) provides that the factors to be considered to determine whether an action should be dismissed because a non-party is indispensable are: (1) prejudice to any party or to the absent party; (2) whether relief can be shaped to lessen prejudice; (3) whether an adequate remedy, even if not complete, can be awarded without the absent party; and (4) whether there exists an alternative forum. See Makah Indian Tribe, 910 F.2d at 560. The district court applied these four factors and concluded that three of the four factors favored dismissal of the action. Specifically, the court reasoned that a judgment in favor of the plaintiffs would clearly prejudice the Qui-nault Nation because it would presumably alter the Quinault’s existing authority to govern the reservation. The court concluded that no relief could be fashioned to avoid that prejudice and that no compromise position would satisfy plaintiffs without prejudice to the Quinault Nation. The court expressed sympathy that plaintiffs lacked a qualified forum but nevertheless concluded that “it cannot ignore the rule of law on joinder of parties.”
We agree with the district court. The prejudice to the Quinault Nation if the plaintiffs are successful stems from the same legal interests that makes the Quinault Nation a necessary party to the action. See Enterprise Mgt. Consultants, 883 F.2d at 894 n. 4 (prejudice test under Rule 19(b) is essentially the same as the inquiry under Rule 19(a)); Northrop Corp. v. McDonnell Douglas Corp., 705 F.2d 1030, 1043 n. 15 (9th Cir.) (same), cert. denied, 464 U.S. 849, 104 S.Ct. 156, 78 L.Ed.2d 144 (1983). There is no partial or compromise remedy that will not prejudice the Quinault Nation.
Appellants nevertheless argue that the Quinault Nation will not be prejudiced if the action proceeds because a favorable judgment would only “fulfill rights guaranteed by prior decisions of federal courts.” They further contend that affording the Quinault Nation “an opportunity to intervene constitutes a sufficient attempt to *1500shape relief to lessen any possible prejudice.” Moreover, they contend that the United States could adequately represent the Quinault Nation’s interests. Finally, appellants argue that dismissing their action impermissibly precludes relief because no other forum is available to them.
We reject appellants’ argument that the Quinault Nation will not be prejudiced because the action seeks only to enforce prior decisions. We have found no decisional law which specifically addresses the authority of the Quinault Nation to govern the Quinault Indian Reservation. The authorities cited by the appellants involve only the adjudication of individual member’s rights. See Halbert v. United States, 283 U.S. 753, 756-60, 51 S.Ct. 615, 616-17, 75 L.Ed. 1389 (1931) (members of affiliated tribe are among those entitled to allotments on the Quinault Reservation); Williams v. Clark, 742 F.2d 549, 554 (9th Cir.1984) (members of affiliated tribe are permissible devisees of Quinault Reservation lands under the Indian Reorganization Act), cert. denied, 471 U.S. 1015, 105 S.Ct. 2017, 85 L.Ed.2d 299 (1985). At any rate, we do not need to address the merits of the underlying controversy except to conclude that the Quinault Nation might be prejudiced if the action was allowed to proceed.
We also reject appellants’ theory that the Quinault Nation could minimize the potential prejudice by intervening in the action and asserting its interests. See Makah Indian Tribe, 910 F.2d at 560 (the ability to intervene if it requires waiver of immunity is not a factor that lessens prejudice). Similarly, the United States cannot adequately represent the Quinault Nation’s interest without compromising the trust obligations owed to the plaintiff tribes. See id. (potential intertribal conflicts means the United States cannot properly represent any of the tribes). Finally, the “lack of an alternative forum does not automatically prevent dismissal of a suit.” Id. Courts have recognized that a plaintiff’s interest in litigating a claim may be outweighed by a tribe’s interest in maintaining its sovereign immunity. See Enterprise Mgt. Consultants, 883 F.2d at 894 (“ ‘dismissal turns on the fact that society has consciously opted to shield Indian tribes from suit without congressional or tribal consent.’ ”) (quoting Wichita and Affiliated Tribes, 788 F.2d at 777).
CONCLUSION
The district court did not abuse its discretion in dismissing this action pursuant to Rule 19.
AFFIRMED.